Detailed Action

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2021 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claim(s) 4 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In regards to claim 4, the claim recites in the last two lines “the at least one button is mounted such that the at least one button is pressed down from both the first and second surfaces”. The first and second surfaces are part of the back of hand portion, and the at least one button is mounted in a region of two side surfaces of the hole. It is unclear how the button can be pressed from the first and second surfaces because the at least one button is not mounted on the back of hand mount portion comprising the first and second surfaces. For this reason, the claim fails to comply with the written description requirement, and the limitation constitutes new matter. The examiner has interpreted the claim in the following way in order to advance prosecution: the at least one button is mounted such that the at least one button is pressed down from both side surfaces of the two side surfaces of the hole of the finger holding portion”.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 4, the claim recites in line 7 “and a receiving part in the form of”. The word “the” in front of the limitation(s) “form of” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “and a receiving part in [[the]] a form of”.
Also, the claim recites in line 4 “mounted in a region of two side surfaces of the hole at which the thumb touches”. The word “the” in front of the limitation(s) “hole at which the thumb touches” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. The claim previously defines a hole through which a thumb passes, but it does not define a hole at which the thumb touches. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. 

In regards to claim(s) 5 and 6, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 4.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Cartabiano et al. (US-5,764,164), Kraimer et al. (US-2013/0197720), Khan et al. (US-9,344,537) and Le (US-2016/0042885).

In regards to claim 4, AAPA teaches that control apparatuses that wirelessly control a device positioned at a remote place are well known in the art [see applicant’s specification pg. 1 L. 19-23, pg. 2 L. 1-4 and L. 10-12]. 
AAPA does not teach that the control apparatus can be worn on a hand.
On the other hand, Cartabiano teaches that a control apparatus can be built so it can be worn on a hand [fig. 1, fig. 8, col. 1 L. 7-11]. Cartabiano teaches that the control apparatus comprises a finger holding portion having a hole through which a finger passes [fig. 8 hole for the thumb, col. 4 L. 55-58]. Also, Cartabiano teaches that at least 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Cartabiano’s teachings of making the control apparatus to be wearable on the hand in the control apparatus taught by AAPA because it will permit the user to carry the apparatus securely and still have easy access to the buttons of the remote controller.
The combination of AAPA and Cartabiano does not teach that the back of hand portion comprises a receiving part configured to removably mount an electronic device which is electrically connected to the at least one button.
On the other hand, Kraimer teaches that aback of hand portion can comprise a receiving part that is configured to removably mount the electronic components of the apparatus (electronic device) which are electrically connected to the at least one button [fig. 6 element 254, 256, 258 and 264, fig. 8A, fig. 31 elements  3006 and 3008].

The combination of AAPA, Cartabiano and Kraimer does not teach that the electronic device is attachable from both of the first and second surfaces.
On the other hand, Khan teaches a device comprising a receiving part on a back of hand portion that permits an electronic device to be removably mounted [fig. 1 element 104 (electronic device attached to receiving part), col. 7 L. 7-13]. Furthermore, Khan teaches that the back of hand portion can be double sided so the device can be used in both hands [col. 5 L. 55-57]. This teaching means that the receiving part permits the electronic device to be attached to both of the first and second surfaces so that the electronic device is positionable in a first alignment associated with the first surface and a second alignment associated with the second surface.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Khan’s teachings of having a receiving part that permits the electronic device to be mounted on the first and second surface in the apparatus taught by the combination because it will permit the electronic device to be used by right handed users and left handed users.
The combination of AAPA, Cartabiano, Kraimer and Khan does not explicitly teach that the receiving part is in a form of a through hole which penetrates the first and second surface. However, the combination clearly teaches that the receiving part 
The combination further teaches that the at least one button mounted to be pressed down from one side surface of the two side surfaces of the hole of the finger holding portion [see Cartabiano fig. 1 element 40, see Kraimer fig. 8A element 258]. However, the combination does not teach that the at least one button can be also pressed down from the other side surface of the two side surfaces of the hole of the finger holding portion.
On the other hand, Le teaches that buttons can be built in such a way that they can be pressed down from both upper and lower surfaces [fig. 20-23, par. 0068-0070, par. 0071 L. 9-14].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Le’s teachings of having a double sided button in the apparatus taught by the combination because it will permit the user to activate the same switch in different ways that the user feels comfortable.

In regards to claim 5, the combination of AAPA, Cartabiano, Kraimer, Khan and Le, as applied in claim 4, further teaches that the electronic device has a first terminal portion which protrudes from an outer surface, and a second terminal portion is formed 
The combination of AAPA, Cartabiano, Kraimer and Le does not explicitly recite that the outer and inners surfaces are circumferential. However, one of ordinary skill in the art, before the effective filling date of the claimed invention, would have modified the shape of the outer and inner surfaces to be circumferential because a circumferential shape provides reliable means to attach the electronic device to the receiving part.

In regards to claim 6, the combination of AAPA, Cartabiano, Kraimer, Khan and Le, as applied in claim 5, further teaches that the second terminal portion is electrically connected to the at least one button [see Kraimer fig. 6 element 258 and 260].  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685